Citation Nr: 0433995	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  93-10 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder.  

2.  Entitlement to service connection for a chronic headache 
disorder. 


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from January 1968 to February 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was previously before the Board.  If remanded the 
case to the RO in May 1995, May 1997, and February 2001.  Two 
issues before the Board in the February 2001 Board remand, 
service connection for a chest disorder and service 
connection for a psychiatric disorder, were resolved in the 
veteran's favor in an August 2004 rating decision.  The 
issues stated above are the only remaining issues in 
appellate status.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of a chronic bilateral hand disorder 
in service and no competent evidence of a current diagnosis 
of a chronic bilateral hand disorder.    

3.  There is no evidence of a chronic headache disorder in 
service and no competent evidence of a current diagnosis of a 
chronic headache disorder.  


CONCLUSIONS OF LAW

1.  Service connection for a bilateral hand disorder is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).   

2.  Service connection for a chronic headache disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letters dated in June 2001, April 2003, and July 
2003, the RO explained the evidence needed to substantiate 
the claims and advised the veteran of which portion of that 
evidence, if any, the veteran has the responsibility to 
provide, and which portion of that evidence, if any, VA is 
obligated to obtain or will attempt to obtain on the 
veteran's behalf.  In addition, the August 2004 supplemental 
statement of the case provided to the veteran includes the 
text of the VA regulation the implements the notice and 
assistance provisions from the statute.  Therefore, the Board 
finds that the RO provided the veteran with all notice 
required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO received the service 
connection claims at issue in March 1991 and adjudicated the 
claims in May 1991, years before the enactment of the VCAA, 
such that providing notice of VCAA requirements prior to the 
initial determination was impossible.  In any event, as the 
Board has already determined that the veteran has received 
all required VCAA notice, as well as all required assistance, 
as discussed below, any failure to follow Pelegrini in this 
case results in no prejudice to the veteran and therefore 
constitutes harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the rule of prejudicial error when 
considering compliance with VCAA notice requirements); 
Stegall v. West, 11 Vet. App. 268 (1998) (where a veteran has 
not been harmed by an error in a Board determination, the 
error is not prejudicial); 38 U.S.C.A. § 7261(b) ("Court 
shall take due account of the rule of prejudicial error"); 
38 C.F.R. § 20.1102 (2003) (an error or defect in a Board 
decision that does not affect the merits of the issue or 
substantive rights of the appellant will be considered 
harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21. 

In this case, although none of the VCAA notice letters to the 
veteran specifically contains this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  Those 
letters specifically identified certain evidence that the RO 
would secure.  They also asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence he wanted the RO to secure.  
In addition, the letters asked the veteran to provide any 
other additional evidence.  The RO has properly pursued 
obtaining all evidence described by the veteran.  In this 
case, the Board finds no indication of defective notice that 
is prejudicial to the veteran, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the claims folder 
contains the veteran's service medical records, VA medical 
records, all private treatment records as identified by the 
veteran, and reports of several relevant medical examinations 
and opinions.  In addition, the veteran has submitted medical 
evidence to the RO on his own behalf.  There is no indication 
from review of the claims folder, or allegation from the 
veteran, that additional pertinent evidence remains 
outstanding.  Accordingly, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.      

The Board is also satisfied as to compliance with its 
instructions from the previous Board remands.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

1.  Bilateral Hand Disorder

Initially, the Board notes that private medical evidence from 
Tyndall Air Force Base dated in February 1992 refers to the 
veteran having arthritis in both wrists.  Arthritis 
presenting within one year from the veteran's separation of 
service would warrant presumptive service connection.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  However, 
the Board observes that contemporaneous medical evidence is 
negative for any confirmation of arthritis by X-ray, despite 
the private medical statement.  Similarly, subsequent X-rays 
show no evidence of arthritis in the wrists or hands.  
Therefore, service connection on a presumptive basis is not 
for application. Id. 

Service medical records reveal several instances of hand 
injury.  An August 1969 treatment entry indicated that he 
fell down some stairs and sustained right knuckle abrasions.  
A May 1972 treatment record shows that he "jammed" his 
right fourth finger "playing ball."  He was diagnosed with 
a sprained right fourth finger.  Notes dated in November 1972 
showed a complaint of left fourth finger injury; X-rays were 
negative for fracture.  In March 1979, the veteran complained 
of left hand pain; notes showed no relevant findings or 
diagnosis.  In July 1985, the veteran was found to have a 
wart-like growth on his right middle finger; the growth was 
subsequently removed.  A March 1986 treatment record stated 
that he had stuck his left hand with a pencil and 
subsequently exhibited a foreign body in his left hand, which 
was surgically removed in April 1986.  In April 1989, the 
veteran fell on his right hand; he reported pain at the 
second metacarpophalangeal joint.  X-rays were normal.  These 
instances generally reflect a discrete injury that resolved, 
without any indication in service medical records of chronic 
residual.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
95.  

Moreover, there is no post-service evidence reflecting 
current hand disability from any of these injuries.  For 
example, the report of the September 2002 VA examination 
included the veteran's report of right third finger 
tenderness, but yielded no abnormality from physical 
examination.  Similarly, the report of the June 2004 VA 
orthopedic found no residual from any of these injuries, 
despite the veteran's reported symptoms.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  The 
June 2004 VA neurology examiner found no evidence of hand 
disability.

The Board acknowledges that service medical records dated in 
August 1983 also reflected complaints of right wrist pain 
with a diagnosis of mild tendonitis or tenosynovitis; X-rays 
were normal.  Additional notes dated in October 1983 
reflected a history of bilateral wrist pain.  The ultimate 
diagnosis shown in a November 1983 consultation was de 
Quervain's disease.  Service medical records after 1984 
showed no further diagnosis of the disease.  Post-service 
medical records included diagnoses of wrist tendonitis or 
synovitis.  In addition, post-service medical records showed 
diagnoses of de Quervain's in 1998.  However, a VA fee-basis 
neurology examination in June 1992 found no evidence of de 
Quervain's.  More importantly, the June 2004 VA orthopedic 
examiner specifically found no current evidence of de 
Quervain's tendonitis.  That examiner noted the earlier 
diagnosis, but added that the veteran reported no associated 
symptoms and that there was no relevant finding on physical 
examination.    

Service connection requires the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The veteran, as a lay person, is 
not competent to offer an opinion as to the diagnosis of any 
disability or its etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Absent competent evidence of a 
current disability, either a residual from an in-service 
injury or current evidence of de Quervain's, the Board finds 
that the preponderance of the evidence is against service 
connection for a bilateral hand disorder.  38 U.S.C.A. § 
5107(b).   

2.  Chronic Headache Disorder
 
The Board notes that one of the veteran's current service-
connected disabilities is sinusitis/pharyngitis.  One of the 
factors for rating consideration is the presence of headaches 
with sinusitis.  Therefore, to the extent the veteran has 
headaches associated with the service-connected disability, a 
separate rating is not permitted per VA regulation.  See 
38 C.F.R. § 4.14 (rating the same disability under various 
diagnoses is to be avoided).

The veteran contends that he has a chronic headache disorder 
separate from any headache associated with service-connected 
sinusitis.  Review of service medical records reveals 
numerous instances of headaches associated with sinusitis.  
There are also many entries reflecting headache as a symptom 
of upper respiratory infection, or other respiratory ailment, 
and viral syndrome or gastroenteritis.  In addition, records 
show that the veteran experienced headaches as a symptom of 
cervical and thoracic muscle spasm or strain in 1984, 1985, 
and 1989.  Otherwise, reference to headaches alone, not as a 
symptom of another disorder, are few.  In July 1978, the 
veteran reported having migraine headaches for several days.  
The diagnosis was most likely tension headaches.  Notes dated 
in August 1978 also reflected a diagnosis of tension 
headaches.  In January 1979, the diagnosis was vascular 
headaches.  The balance of service medical records do not 
reflect any subsequent chronic headaches not related to sinus 
problems.  Similarly, post-service treatment records 
essentially show headache accompanying sinus symptoms.  In 
the absence of evidence of chronic headache disability in 
service or continuous symptoms thereafter, which are not 
associated with the service-connected sinusitis, service 
connection is not in order.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  

Moreover, the Board notes that the evidence does not 
establish the existence of a current chronic headache 
disability apart from headaches associated with sinusitis.  
Review of private treatment records discloses complaints of 
headache in connection with sinus symptoms only.  The report 
of the November 1997 VA fee-basis neurology examination noted 
that the veteran's headaches might be related to sinusitis, 
but could also be migraine without aura.  Such a statement is 
too speculative to establish a separate, current disability.  
See generally Bloom v. West, 12 Vet. App. 185 (1999); Bostain 
v. West, 11 Vet. App. 124 (1998).  The June 2004 VA neurology 
examiner acknowledged that it was difficult to establish a 
clear diagnosis, but affirmatively stated his belief, based 
on review of the claims folder and the veteran's own 
description of the headaches, that the veteran did not have 
migraine.  In any event, the examiner concluded that the 
veteran did not have any disability from the headaches he 
described.  He added that the veteran's sinus problems were a 
contributing cause of the headaches.  

Based on this evidence, the Board cannot find competent 
evidence of a current chronic headache disability for which 
separate service connection may be established.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Again, the 
veteran's lay opinion as to the diagnosis of any disability 
or its etiology is not competent evidence needed to award 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for a chronic headache disorder.  38 U.S.C.A. § 5107(b).                 




ORDER

Service connection for a bilateral hand disorder is denied. 

Service connection for a chronic headache disorder is denied.  




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



